Allowable Subject Matter
Claim(s) 1-3, 5-9, 11-15, and 17 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises joint image and per-pixel annotation synthesis with a generative adversarial network (GAN).. The closest prior art, Baek et al. (Pub. No.: US 2019/0355103 A1 – hereinafter “Baek”)  shows a similar system which also includes a generative adversarial network (GAN) is used to train the neural network to create missing data for incomplete input images and to ensure the neural network model produces plausible content.  
However, Baek fails to disclose “wherein the obtaining the first semantic segmentation mask comprises obtaining the first semantic segmentation mask corresponding to the first image from the decoder according to the inputting of the first feature value.”  These features have been added to independent claims 1, 7, and 13; therefore, rendering them allowable. Baek also fails to disclose “based on the first image obtained from the GAN and the first semantic segmentation mask obtained from the decoder, training a semantic segmentation network to, based on a third image being input the semantic segmentation network, output at least one semantic segmentation mask corresponding to the third image.”  These features have been added to independent claims 3 and 9; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666